The original execution having been issued without an indorsement of a credit for the sum of £10 13 4, which was credited on the note on which the suit was founded, and also stated in the judgment, it is therefore erroneous, and, together with the subsequent jiroceedings thereon, must be quashed, with costs. And the plaintiff in the court below may issue a new execution, giving a credit thereon for the said £10 13 4, also the costs of the plaintiff in prosecuting this writ of error, which is ordered to be certified to the circuit court of Woodford county.